Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is in response to an application filed 11/23/2020 in which claims 01-17 are pending ready for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birnkrant et al (US 2018/0136054 A1).
As to claim 1, Birnkrant discloses a method of detecting the occurrence of a condition using a detection system (20) located within a predetermined area (22) comprising: (See ¶0046-¶0048; Figs.1a-b, 2a-b).
transmitting light (36) from at least one node of a plurality of nodes into an ambient atmosphere adjacent the at least one node; (See ¶0044 Lines 01-08, ¶0046-¶0048; Figs.1a-b, 2a-b).
The predetermined area (22) is in the ambient atmosphere.

communicating the received scattered light (38) to a control system (50) operably coupled to the at least one node; (See ¶0048, ¶0055; Figs.1a-b, 2a-b).
analyzing the scattered light (23) at the control system (50) to determine a condition of the ambient atmosphere (20) adjacent each at least one node (34); and (See ¶0048; Figs.1a-b, 2a-b).
adjusting a sensitivity of the at least one node of the plurality of nodes (34). (See ¶0056; Figs.1a-b, 2a-b).
As to claim 2, Birnkrant discloses the method, wherein adjusting a sensitivity of the at least one node (34) further comprises determining a risk associated with a location of the at least one node. (See ¶0056, ¶0058 Lines 18-27; Figs.1a-b, 2a-b).
As to claim 3, Birnkrant discloses the method of, wherein the risk associated with a location of the at least one node is determined based upon at least one of a risk of occurrence of a condition, traffic flow within the region, assets located within the region, environmental nuisances, and access to an environment within the region. (See ¶0051, ¶0056, ¶0058 Lines 18-27; Figs. 1a-b, 2a-b).
As to claim 4, Birnkrant discloses the method of, wherein adjusting a sensitivity of the at least one node (34) comprises altering one or more parameters associated with analyzing the scattered light. (See ¶0044, ¶0056, ¶0058 Lines 18-27; Figs. 1a-b, 2a-b).
As to claim 5, Birnkrant discloses the method, wherein the one or more parameters comprises one or more of a time of day, a day of week, a day of month, and a day or year. (See ¶0058 Lines 12-21, ¶0062 Lines 14-21; Figs. 10).
The analyzed signal is compared to prior measurement called background to create a threshold; therefore, the parameters comprises one or more of a time of day. 
As to claim 6, Birnkrant discloses the method of, wherein the one or more parameters comprises a condition detected at another node of the plurality of nodes (34). (See ¶0058 Lines 11-27; Figs. 2a-b, 8).
As to claim 7, Birnkrant discloses the method of, wherein adjusting a sensitivity of the at least one node (34) further comprises determining an operational status of the at least one node using the control system (50). (See ¶0056, ¶0058 Lines 18-27; Figs. 1a-b, 2a-b).
As to claim 8, Birnkrant discloses the method of, wherein determining an operational status of the at least one node (34) comprises analyzing background data collected by the control system (50). (See ¶0060 Lines 10-14; Figs. 2a-b, 8, 10).
As to claim 9, Birnkrant discloses the method of, wherein adjusting a sensitivity of the at least one node (34) occurs in response to determining the operational status of each of the plurality of nodes. (See ¶0058 Lines 11-27; Figs. 2a-b, 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birnkrant in view of Chen (US 2013/0321161 A1).
As to claims 10, 11, Birnkrant discloses a method of detecting the occurrence of a condition using a detection system (20) located within a predetermined area (22) comprising: (See ¶0046-¶0048; 1a-b, 2a-b).
transmitting (36) light from at least one node of a plurality of nodes (34) into an ambient atmosphere adjacent the at least one node; (See ¶0044 Lines 01-08, ¶0046-¶0048; 1a-b, 2a-b).
receiving (38) scattered light from the ambient atmosphere at the at least one node (34); (See ¶0046-¶0048; 1a-b, 2a-b).
communicating the scattered light to a control system (50) operably coupled to the at least one node (34); (See ¶0048, ¶0055; 1a-b, 2a-b).
analyzing the scattered light using an algorithm to evaluate a condition of the ambient atmosphere adjacent the at least one node; and (See ¶0054 Lines 04-09; 1a-b, 2a-b, 7).
Birnkrant does not explicitly teach displaying on a display a status of the predetermined area in response to information provided by at least one of the control system and an input;
wherein displaying a status of the predetermined area comprises displaying a map of the predetermined area, a location of the at least one node, and a location where the condition was detected; (Claim 11). 

Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in method of Birnkrant displaying on a display a status of the predetermined area in response to information provided by at least one of the control system and an input and wherein displaying a status of the predetermined area comprises displaying a map of the predetermined area, a location of the at least one node, and a location where the condition was detected.
The advantage of this inclusion is to obtain fire alarm information and fire control monitoring information when a fire alarm is detected in a specified monitored area, and display the fire alarm information and the fire control monitoring information on the display screen.
As to claim 12, Birnkrant also teaches the method, wherein displaying the location where the condition was detected comprises identifying a node where the condition was detected. (See ¶0056, ¶0058 Lines 18-27; Figs. 1a-b, 2a-b).
As to claim 13, Birnkrant also teaches the method, wherein the at least one input is received by a user interface (60). (See ¶0054 Lines 20-28; Fig. 7).
As to claim 14, Birnkrant also teaches the method, wherein the at least one input comprises a command to adjust one or more parameters associated with the control system (50). (See ¶0056, ¶0058 Lines 18-27; Figs.1a-b, 2a-b).
As to claim 15, Birnkrant also teaches the method of claim 13, wherein the at least one input comprises authorization credentials. (See ¶0054 Lines 20-28; Fig. 7).
As to claims 16, 17, Birnkrant teaches the method of claim 13, in which these claims depend on.
Chen also teaches a fire alarm control system comprising displaying (14) on a display a status of the predetermined area in response to information provided by at least one of the control system (100) and an input (1); and fire alarm and fire control monitoring information. (See Abstract ¶0017, ¶0020; Fig. 4).
Birnkrant when modified by Chen still do not explicitly teach a method wherein displaying a status of the predetermined area further comprises displaying information about a status of a node comprising a blocked node or non-functioning node; 
further comprising displaying on the display one or more algorithm parameters associated with the control system. (Claim 17).
However, the Office found that a person of ordinary skill in the art would have had a reasonable expectation that wherein displaying a status of the predetermined area further comprises displaying information about a status of a node comprising a blocked node or non-functioning node, and further comprising displaying on the display one or more algorithm parameters associated with the control system; within the claimed scope could have been successfully obtained. Ex parte Kubin, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007), MPEP 2143(E).
It is common in the art of optical analysis of ambient areas of particles, to display all pertinent information in case of a fire; therefore, it would have taken only ordinary engineering expedience and it would have been obvious to one of ordinary skill in the art at the time of invention to enable the claimed to try displaying wherein displaying a status of the predetermined area further comprises displaying information about a status of a node comprising a blocked node or non-functioning node, and further comprising displaying on the display one or more algorithm parameters associated with the control system.
Therefore, it would be obvious for one with ordinary skills in the art before the effective filing date of the claimed invention to include in the method of Birnkrant when modified by Chen wherein displaying a status of the predetermined area further comprises displaying information about a status of a node comprising a blocked node or non-functioning node, and further comprising displaying on the display one or more algorithm parameters associated with the control system. 
The advantage of this inclusion is to obtain fire alarm information and fire control monitoring information when a fire alarm is detected in a specified monitored area, and display the fire alarm information and the fire control monitoring information on the display screen.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR H NIXON whose telephone number is (571)272-4256. The examiner can normally be reached Monday to Thursday, 7am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR H NIXON/           Examiner, Art Unit 2886            




/TARIFUR R CHOWDHURY/           Supervisory Patent Examiner, Art Unit 2886